Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 16-19.
Claims 16-19 have been cancelled as being directed toward nonelected invention.
Allowable Subject Matter
Claims 1-4, 10-12, 21 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The closest prior art of record are LIDCAY (EP1746147 A1) and SONG et al. (U.S. 5229022).

The closest prior art of record teach copolymers comprising units of an olefin and units of an olefin-polymerizable carboxylic acid, wherein the copolymer comprises at least one free carboxylic acid side group.
The closest prior art of record considers its use in diesel fuels.
The closet prior art of record do not teach that these copolymers may be used as a fuel additive for diesel fuel ran in a direct injection diesel engine where it reduces/or prevents internal diesel injector deposits (IDID).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771 

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771